Citation Nr: 0517908	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease 
to include hypertension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1952 to January 1955 and from February 1955 to August 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 2001, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
the RO granted service connection for right and left leg 
peripheral neuropathy.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Elevated blood pressure readings were documented during 
service, and hypertension and related coronary artery disease 
have been currently diagnosed.  


CONCLUSION OF LAW

Coronary artery disease to include hypertension were incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2001, apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also informed that he could collect medical records 
and send them to VA.  In an August 2003 letter from the RO 
the veteran was informed that he should send copies of any 
private records of treatment not previously considered by the 
RO, and if he did not have copies, he should supply VA with 
information so that VA could request the records for him.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Laws and Regulations

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.304 (2004).  Service connection 
may also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily prescribed period of time. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The section of the Schedule of Ratings which VA uses to 
evaluate the severity of hypertension, provides the 
following:

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2004).

The Evidence

Service medical records show that in November 1960, the 
veteran complained of left chest pain.  His blood pressure 
was 130/60.  He was hospitalized in December 1960 for 
evaluation.  His blood pressure was 128/65.  In August 1961, 
he reported having chest pain three weeks prior.  Complaints 
of chest pain continued into 1962.  In July 1963, he 
underwent a pulmonary evaluation.  His blood pressure was 
140/102.  The service medical records show that in April 
1971, the veteran underwent an annual physical examination.  
His blood pressure was recorded as 138/98, sitting and 138/90 
recumbent.  In December 1971, he complained of chest pains 
and his blood pressure was 126/76.  A January 2004 EKG was 
normal.  The veteran's June 1974 retirement physical showed 
his blood pressure to be118/68 and clinical evaluation of the 
heart was normal.  The veteran denied a history of high or 
low blood pressure or of heart trouble.  

The veteran was examined by VA in October 1974.  He 
complained of having chest pains while eating.  Examination 
showed the heart to have a normal rate and regular rhythm.  
There were no murmurs or thrills and the heart sounds were 
normal.  Blood pressure readings were as follows: sitting, 
130/80; recumbent, 134/84; and standing, 130/80.  Chest X-
rays showed the cardiomediastinal structures to appear 
normal.   No cardiovascular disability was diagnosed.  

The veteran was treated at the USAH at Redstone Arsenal in 
February 1975.  Examination was normal as was an EKG.  

Private records show in July 1975 the veteran blood pressure 
was 142/80.  In February 1976, his reading was 150/92, and in 
July 1976, it was 142/100.  

On VA examination in August 1976, the veteran's blood 
pressure was recorded as, 130/75; repeated 135/80.  An EKG 
showed normal sinus rhythm.   No cardiovascular disability 
was diagnosed.  

Records from the Fox Army Hospital in Alabama show that in 
November 1976, the veteran was treated for rectal bleeding 
and that a blood pressure reading taken at that time was 
170/108.  

Records from the Fox Army Hospital in Alabama show that in 
July 1978, the veteran was hospitalized for chest pain of 
eight hours duration.  It was noted that he had a negative 
history of hypertension.  An EKG was normal.  The finding 
was, chest pain, no evidence of myocardial infarction, rule 
out gastrointestinal etiology.   

Private records show that in March 1996, the veteran was 
taking Atenolol for hypertension.  

The veteran was examined by VA in February 1998.  By way of 
history, it was noted that he underwent coronary bypass 
surgery in 1997.  Blood pressure was recorded as 170/80.  
Coronary artery disease, status post coronary artery bypass 
graft was among the diagnoses.  

The veteran submitted statements in September 1998 from 
individuals who reported remembering that the veteran had 
blacked out in July 1969, April 1973 and in October 1977.  

The veteran was examined by VA in June 2001.  The claims file 
was reviewed by the examiner.  The examiner noted that the 
veteran's military records were not available.  The veteran 
reported that he was first diagnosed with hypertension in 
1966 when he was in the military, and that he has been on and 
off drugs since that time.  He reported having bypass surgery 
in 1997.  He noted having three episodes of syncope of 
unknown causes in 1969, 1973, and in 1977, respectively.  On 
examination, his blood pressure was 1186/80.  The diagnosis 
was, long-standing hypertension, currently moderately severe 
and untreated; and coronary artery disease, status post 
coronary artery bypass graft surgery.  It was noted that his 
coronary artery disease is probably related to his 
hypertension since he has no other risk factors and no family 
history.  The examiner also diagnosed paroxysmal atrial 
fibrillation.  

In December 2001, the June 2001 VA examiner noted that in 
reviewing the claims file the veteran had significant 
hypertension dating back to August 1978.  It was opined that 
his three syncopal spells were not related to his 
hypertension or his coronary artery disease.  It was pointed 
out that the veteran was seen by cardiology and that the 
episodes were felt to be vasovagal syncopes.   The examiner 
stated that he could not give an opinion regarding the 
etiology of the episodes, but that they are more likely not 
related to his hypertension nor his coronary disease.  

The veteran was examined by VA in August 2004.  The examiner 
noted that he had reviewed the veteran's record in the past, 
and had examined him in 2001.  The examiner reported that he 
had the veteran's military records and that the record 
clearly showed that the veteran did not have coronary disease 
until 1998 when he had bypass surgery.  It was stated that 
prior to 1960, the veteran had no medical problems at all.  
The examiner stated that in December 1960, the veteran's 
blood pressure was 124/70.  Documentations of blood pressure 
during service were noted and the examiner stated that at 
retirement the veteran's blood pressure was 118/68.  The 
examiner reported that the veteran was first noted to have 
high blood pressure in July 1978 when the reading was 168/90.  
It was stated that therefore he did not have high blood 
pressure or hypertension in the military and he thus cannot 
be regarded as having service-connected hypertension or 
coronary artery disease.  

Discussion

Service medical records do not include a specific diagnosis 
of hypertension.  However, despite the August 2004 VA 
examiner's finding that the veteran did not have high blood 
pressure during service, the Board notes that the veteran's 
service medical records clearly reveal elevated blood 
pressure readings in July 1963 and in April 1971, which 
substantiate high blood pressure by VA standards.  Although 
later service medical records include normal blood pressure 
readings, and there is no medical evidence of hypertension 
within the presumptive year after service, shortly 
thereafter, in 1976, the veteran exhibited high blood 
pressure readings of 150/92 and 142/100.  High blood pressure 
readings continued thereafter; and hypertension was diagnosed 
in 1978.  Subsequent medical records dated to the present 
show continuing diagnosis and treatment of hypertension.  

One reasonable interpretation of the evidence is that the 
veteran had the early stage of hypertension, or labile high 
blood pressure, during his active duty and shortly thereafter 
(as shown by the intermittent elevated blood pressure 
readings), and that this subsequently blossomed into chronic 
essential hypertension which was then medically diagnosed.  
The Board finds that when the evidence is reasonably 
considered, there is a satisfactory chain of evidence, of 
high blood pressure readings, to trace current hypertension 
back to service.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that even 
though hypertension was not diagnosed until after service, 
the evidence as a whole, including that pertinent to service, 
establishes that the disorder began in service.  38 C.F.R. § 
3.303(d).  The Board concludes that hypertension was incurred 
in service, warranting service connection.

Having determined that hypertension was incurred in service, 
the Board notes that a VA examiner has stated that the 
veteran's coronary artery disease is related to his 
hypertension.  The rationale for that finding was given.  
Thus service connection is warranted for coronary artery 
disease as well as for hypertension.  


ORDER

Service connection for coronary artery disease to include 
hypertension is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


